Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450).
Regarding claim 1, Oniki teaches a camera module, comprising: a plurality of lens substrates (figure 1 and 18) including a first lens substrate including: a 
a plurality of second through-holes (apertures in the lens stack-7120a-c) provided between adjacent first through-holes of the plurality of first through-holes and arranged at a second pitch different from the first pitch (see figure 18), wherein each of the plurality of first through holes is adjacent to three of the plurality of second through holes; 
 a first optical unit (aperture layers and plurality of optical lenses) located in a first through-hole of the plurality of first through-holes; and a first light-receiving element (1200, 7200) corresponding to the first optical unit, wherein, a first diameter of the plurality of first through-holes is greater than a second diameter of the plurality of second through-holes (see figure 18) and wherein the first pitch is greater than the second pitch (see figure 18).
Oniki teaches a compound camera system which includes aperture layers with the lens layers (paragraph 63, 72 and 168). Oniki teaches the through holes represent imaging optical systems. Oniki also teaches the number of small diameter and large diameter through holes are designed based on the image sensor and to ensure balance of optical resolution in a compact compound lens system (paragraph 53). However, Oniki fails to specifically disclose and embodiment wherein each of the plurality of first through holes is adjacent to three of the plurality of second through holes; and a first diameter of the plurality of first through-holes is greater than a second diameter of the plurality of second through-hole.
In the same field of endeavor, Park teaches an embodiment in figure 3-4 wherein the larger diameter through hole is between the smaller diameter through hole, as illustrated in figure 18 of Oniki. Park further teaches (paragraphs 82-92) teaches a camera module, comprising: a first lens substrate (see figures 6-7)  wherein each of the plurality of first through holes is adjacent to three of the plurality of second through holes (see figure 7 embodiment); a first optical unit (for example: lens with same F# ) located in a first through-hole of the plurality of first through-holes; and a first light-receiving element(imaging element-paragraphs 90-91) corresponding to the first optical unit(see also figures 3 and 5), wherein, a first diameter of the plurality of first through-holes (704,705) is greater than a second diameter of the plurality of second through-holes (701,702,703-see figure 7 embodiment ). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further include a lens substrate where the larger diameter optical channels are adjacent three of the plurality of smaller diameter optical channel, since Park teaches this arrangement in figure 7 embodiment and a high resolution may be obtained using image data from the narrow angle view and wide angle view in this configuration without increasing the size of the camera and produces a quality magnified image.
Regarding claim 2, Oniki-Park combination further teaches the camera module according to claim 1, wherein the plurality of lens substrates includes a second lens substrate directly bonded to the first lens substrate (see figures 1and 18-19 of Oniki).
Regarding claims 3-4, Oniki teaches the camera module according to claim 2, wherein the two-lens layer are arranged atop one another along the direction of the optical axis toward the image sensor. Although, the Oniki- Park combination fails to specifically disclose wherein a first layer is formed on the first lens substrate and a second layer is formed on the second lens substrate, wherein the first lens In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009).
	
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding claim 8, Oniki- Park combination teaches the camera module according to claim 1, further comprising a second optical unit (second through hole) including one or more lenses disposed in at least one through-hole of the plurality of second through-holes (as discussed above in claim 1; figures 1, and 18-19 of Oniki; and figures 6-7 of Park).
Regarding claim 9, the camera module according to claim 8, wherein the first optical unit includes one or more lenses, and wherein the first and second optical units have different focal distances (see paragraph 171 of Oniki; paragraph 52 of Park).
Regarding claim 10, Oniki teaches the camera module according to claim 8, wherein the light-receiving element (1200,7200) further includes a light-receiving portion configured to receive light entering through the second optical unit (see also figures 1 and 3 of Park).
Regarding claim 11, Oniki teaches the camera module according to claim 10, further comprising a wavelength selection filter configured to select light having a predetermined wavelength and transmit the light having the predetermined wavelength there through, the wavelength selection filter being located at an optical axis of the second optical unit (see paragraph 71 of Oniki). The Oniki-Park combination teaches filtering the images output from imager. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature (filtering forward the sensor) to ensure the image is free from wavelengths outside the visible band.
Regarding claim 13, see Examiner’s notes in claim 1. Oniki- Park combination teaches stacking (method of manufacturing) substrates that were formed to provide a camera module to include aperture/diaphragm substrates.
Regarding claim 14, see Examiner’s notes in claim 1. Also, Oniki teaches a high- resolution digital camera module (see figure 4) and Park teaches a camera module for a mobile phone.  
Regarding claim 15, see Examiner’s notes in claim 2. 
Regarding claim 16, see Examiner’s notes in claim 3.
Regarding claim 17, see Examiner’s notes in claim 4.
Regarding claim 20, see Examiner’s notes in claim 7. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450), further in view of Martin et al (US2015/0318326).
Regarding claim 5, Oniki-Park combination teaches the camera module according to claim 4. However, Oniki- Park combination fails to specifically disclose wherein the first layer and the second layer include a plasma bonded portion. 
In the same field of endeavor, Martin teaches bonding optical layers together using plasma bonding (see paragraph 17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known bonding process for optical components. 
Regarding claim 18, see Examiner’s notes in claim 5.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745) in view of Park (US20150312450), further in view of Lin et al (US8000041-IDS REF).

Regarding claim 19, see Examiner’s notes in claim 6. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Park (US20150312450),) further in view of Chern et al (US 20160124196- IDS REF). 
Regarding claim 12, Oniki-Park combination fails to specifically disclose the camera module according to claim 8, further comprising a light emitting portion configured to emit light, the light emitting portion being located at an optical axis of the second optical unit. 
In the same field of endeavor, Chern teaches a wafer camera module comprising: a plurality of lens substrates (figure 6 and 17) including a first lens substrate including: a plurality of first through-holes (apertures for lens) arranged at a first pitch, and plurality of second through-holes (apertures light) , further comprising a light emitting portion (LED) configured to emit light, the light emitting portion being located at an optical axis of the second optical unit (see figures 6 and 7-paragraphs 55 and 59). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since camera are well known for having light/flashes to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yano (US2010073534) teaches a multi lens wafer layer imaging element; Kuhn et al (US20160252721) teaches a camera module;
Lee (US20140132735) teaches a camera module.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH